     JOHN L. BURRIS, ESQ. SBN 69888
 1   ADANTE D. POINTER, ESQ., SBN 236229
     LATEEF H. GRAY, ESQ., SBN 250055
 2   MELISSA C. NOLD, ESQ., SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile:    (510) 839-3882
 6   Attorneys for Plaintiffs
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   C.R., et. al,                                       Case No. 3:16-cv-3742
12           Plaintiffs,                                 MOTION IN LIMINE NO. 8 TO LIMIT
                                                         DEFENDANTS’ POLICE PRACTICES
13           vs.                                         EXPERT TESTIMONY AND USE OF
                                                         MISLEADING & CONFUSING EXHIBITS
14   CITY OF ANTIOCH, et al.,
15           Defendants.                                 Pre-Trial Conference: February 15, 2019
                                                         Time:                 2 p.m.
16
                                                         Honorable Judge Jon S. Tigar
17

18

19
                           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
20
             PLEASE TAKE NOTICE THAT Plaintiffs, C.R. and I.R., by and through their Guardian Ad
21
     Litem Brionna Smith, Rachell Rucks, Debra Moore, and J.R., by and through her Guardian Ad Litem
22
     Jasmine Williams (for the purpose of this motion, “Plaintiffs”), hereby move in limine for an order
23
     limiting Defendants’ Police Practice Expert Don Cameron from providing improper forensic medical
24
     testimony about Decedent’s injuries. This motion specifically targets the following items of
25
     anticipated testimony and/or proffered evidence:
26
                   •   Any and all statements and/or opinions Defendants seek to obtain from Police Practices
27
                       Expert Don Cameron as to the nature, extent and/or origin of Decedent’s injuries
28

                                                          1
 1               •    The use of Mr. Cameron’s so called “comparison photographs as exhibits” to support
 2                    his opinion that Decedent Rucks’ injuries on his “forehead, shin and knee are consistent
 3                    with having his face and leg on the ground and struggling with the officers.”

 4           This Motion is based on two independent rationales. First, Mr. Cameron is not qualified to

 5   offer a forensic medical opinion under FRE 702 and therefore his opinion as to what caused

 6   Decedent’s injuries (they are the result of Decedent Rucks’ resisting as opposed to the Defendant

 7   Officers use of force) is unreliable under FRE 702. Next, Mr. Cameron exhibits will waste precious

 8   court time as the exhibits he intends to use are from another person who was presumably injured

 9   during a different confrontation with officers and is displaying injuries to parts of his body that are

10   different from where Decedent Rucks was injured. Undoubtedly, that man who is portrayed in the

11   exhibit has a different take on how he sustained his injuries and what and/or who was the cause of

12   them making the exhibits excludable under FRE 403 for being misleading, confusing, unfairly
     prejudicial and requiring Plaintiffs to embark on litigating the circumstances of a whole unrelated
13
     separate incident (i.e. - a trial within a trial).
14
             This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities, the
15
     records and files of this Court, and upon such other oral and documentary evidence as may be
16
     presented at the time of the hearing.
17

18   Respectfully submitted,
19
     Dated: February 5, 2019                                  The Law Offices of John L. Burris
20

21                                                            /s/Melissa C. Nold
                                                              ______________________________
22                                                            Melissa C. Nold
                                                              Attorneys for Plaintiffs
23

24

25

26

27

28

                                                          2
 1                             TABLE OF CONTENTS
 2

 3                                                              Page No.

 4   NOTICE OF MOTION ………………………………………………………..                   1-2

 5   TABLE OF CONTENTS ………………………………………………………                    3

 6   POINTS AND AUTHORITIES ………………………………………………...               6

 7       I.     INTRODUCTION ………………………………………………                 6

 8       II.    DISCUSSION …………………………………………………...               6

 9              A.   Beyond Scope of Expertise ……………………………...   3

10              B.   Unfair Prejudice……..…………………………………...       8

11

12       III.   CONCLUSION …………………………………………………                  9

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                        3
                            MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.       INTRODUCTION

 3
             This case arises from the death of Rakeem Rucks. Plaintiffs contend that Defendants Kidd,
 4
     Brogden and Smith used excessive force in violation of Rakeem Rucks’ Constitutional rights.
 5
     Plaintiffs’ eighth motion in limine targets testimony Defendants intend to elicit from their Police
 6
     Practices expert Don Cameron.
 7

 8           The specific opinions and/or testimony targeted by this motion include:
 9
                 •   The pictures attached to Don Cameron’s Rule 26 report – he intends to use as exhibits
10
                 •   His opinion that Decedent Rucks’ injuries on his “forehead, shin and knee are
11
                     consistent with having his face and leg on the ground and struggling with the officers.”
12
                 For the reasons set forth below, these opinions and corresponding “exhibits” should be
13
     excluded.
14

15
                                                 II. ARGUMENT
16

17           A. Mr. Cameron is Being Offered as a Police Practices Expert and NOT a Forensic

18   Medical Examiner
19           Mr. Cameron is a well-traveled police practices expert who is the go to guy when police offices
20
     or their employers are looking for someone to sign off on their conduct. He has a lengthy list of cases
21
     wherein he overwhelmingly testifies on behalf of the police against person’s who claim they were
22
     abused by the police. He has served as a police trainer and/or instructor for a number of years.
23

24   However, Mr. Cameron is not a medical doctor, or forensic pathologist and has absolutely no formal

25   education in forensic medical analysis, human-biodynamics or biology listed on his CV. In this case he

26   has failed to offer any scientific studies, peer reviewed articles or recognized authorities to support his
27   claim that Mr. Rucks sustained the visible injuries to his forehead, shin and knee area as a result of
28

                                                         4
     resisting and/or struggling with the officers. Furthermore, Mr. Cameron’s report does not mention he
 1

 2   examined Mr. Rucks’ body or that of the involved officers or has been to the scene of the incident to

 3   gather facts to form the base of his opinion. Instead, he claims per his report he is relying upon his

 4   ambiguous training identifying markings [injuries] caused by impact weapons and weaponless defense
 5   techniques. (Cameron Expert Report)
 6
            Here, the incident as described by Defendants and all known witnesses who are expected to
 7
     testify does not include claims the officers punched, kicked, tased or batoned Decedent Rucks. Instead,
 8
     Plaintiffs state the Defendant Officers restrained Mr. Rucks for an extended period of time and
 9

10   positionally asphyxiated Decedent Rucks by restricting his ability to breathe and failing to recognize

11   his obvious signs of distress such that they failed to provide any emergent medical care until several

12   minutes after a reasonably well trained officer would have recognized Mr. Rucks was suffering a
13
     medical emergency.
14
            In light of the foregoing, Mr. Cameron is not qualified to offer such highly skilled medical
15
     opinions which go beyond his true expertise. FRE 702 Hence the opinion he intends to offer is not
16
     reliable and is more prejudicial than probative of whether the Officers’ use of force was reasonable.
17

18   FRE 403

19          A. Mr. Cameron’s Exhibits Are Misleading and Confusing
20          Mr. Cameron also intends to use pictures of a different man to support his claim Mr. Rucks’
21
     injuries were caused by Mr. Rucks’ resisting and not the officers placing their knees and body weight
22
     on Mr. Rucks’ forehead, neck and/or body. The contested “exhibits” portray a man who is a different
23
     skin color and size than Mr. Rucks and has injuries to different parts of his body other than where
24

25   Decedent Rucks’ had visible injuries. None of the exhibits show the Officer(s) who were involved

26   with that unrelated man or the surface and/or manner as to how the person in the “exhibits” sustained

27   his injuries. FRE 403, 702 and 703. Essentially, there’s no proper foundation for exhibits and
28

                                                       5
     permitting them to be used will necessarily confuse the jury, require a trial within the trial and is
 1

 2   wholly unreliable and therefore more prejudicial than probative. FRE 403 Admittedly, Mr. Cameron

 3   could offer some the aforementioned details but this would necessarily invite a trial within a trial to

 4   flesh out the relevant facts and/or to determine if the exhibits could possibly be useful to the trier of
 5   fact in any way.
 6

 7
                                                   III. CONCLUSION
 8
            For the foregoing reasons, the Court should grant Plaintiffs’ motion in limine to limit and/or
 9

10   exclude Mr. Cameron’s opinion about the causation and/or mechanism of Mr. Rucks’ injuries as well

11   as exclude the misleading “exhibits” he intends to display at trial.

12

13
     Dated: February 5, 2019                                  The Law Offices of John L. Burris
14

15
                                                              __/s/Melissa C. Nold
16                                                            Melissa C. Nold
                                                              Attorneys for Plaintiffs
17

18

19
20

21

22

23

24

25

26

27

28

                                                          6
